TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00095-CV
NO. 03-08-00096-CV


Audrey Arlene Nesbitt, Appellant

v.

Peter Daniel Nesbitt, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
NO. 02-07628, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Audrey Arlene Nesbitt attempted to appeal pro se two orders entered by
the county court at law on November 14, 2007, denying her motions for summary judgment.  Both
of the orders are interlocutory and not appealable.  See Baker Hughes, Inc. v. Keco R. & D., Inc.,
12 S.W.3d 1, 5 (Tex. 2005); DuPont Photomasks, Inc. v. Strayhorn, 219 S.W.3d 414, 418
(Tex. App.--Austin 2006, pet. denied).  Without a final judgment or an otherwise appealable order,
we may not exercise appellate jurisdiction.  See Tex. Civ. Prac. & Rem. Code Ann. § 51.014
(West Supp. 2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
		On March 27, 2008, this Court requested that Nesbitt file a written response
demonstrating this Court's jurisdiction over her appeals.  Nesbitt filed a response on April 3, 2008,
but failed to demonstrate this Court's jurisdiction.  Accordingly, we dismiss both of Nesbitt's
appeals for want of jurisdiction.  See Tex. R. App. P. 42.3(a).
   
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   April 18, 2008